Citation Nr: 0531807	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  00-24 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES


1.  Whether an evaluation higher than 30 percent is warranted 
for post-traumatic stress disorder (PTSD) from February 4, 
1999 to March 19, 2003.

2.  Whether an evaluation higher than 50 percent is warranted 
for PTSD from March 19, 2003 for PTSD. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right wrist injury. 

4.  Entitlement to an initial (compensable) rating for scar, 
residuals of a shrapnel wound near the cervical spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  He was awarded the Purple Heart Medal and 
Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a from a February 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, wherein the RO granted 
service connection for PTSD, residuals of a right wrist 
injury and scar, residuals of a shrapnel wound near the 
cervical spine and assigned initial 30, 10 and noncompensable 
evaluations, respectively, effective February 4, 1999.  

In May 2002, the veteran testified before the undersigned 
Veterans Law Judge at the RO in Los Angeles, California, 
regarding the issues on appeal.  During the hearing, the 
veteran withdrew his claims for service connection for 
bilateral ankle disorders and a left shoulder disability.  A 
copy of the hearing transcript has been associated with the 
claims files. 

In August 2003, the Board remanded the claims to the RO for 
additional development.  The requested development has been 
completed and the case has returned to the Board for 
appellate review. 

In statements to the RO, dated in June 2002 and November 
2003, the veteran's representative raised the issues of 
entitlement to service connection for left shoulder 
disability and headaches as secondary to service-connected 
cervical spine condition.  As these issues have not been 
developed for appellate consideration, they are referred to 
the RO for appropriate action.  

By rating decision of April 2005, entitlement to service 
connection for total disability evaluation based on 
individual unemployability due to service-connected 
disabilities was granted.  

The Board additionally notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of original 
awards.  Analysis of these issues requires consideration of 
whether a schedular evaluation higher than 30 percent is 
warranted for PTSD from February 4, 1999 to March 19, 2003, 
and whether a schedular evaluation higher than 50 percent is 
warranted for PTSD from March 19, 2003.

This case has been advanced on the Board's docket based on a 
finding of good cause.  See 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  From February 4, 1999 to March 19, 2003, the veteran's 
PTSD caused no more than an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks. 

2.  From March 19, 2003, the veteran's PTSD has been 
manifested by occupational and social impairment with reduced 
reliability and productivity due to flattened affect, poor 
concentration, hypervigilance, disturbances in motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships. 

3.  The veteran is right handed.

4.  The service-connected residuals of a right wrist injury 
are manifested by subjective complaints of pain with 
limitation of motion of the right wrist and tenderness to 
palpation.

5.  The appellant does not have ankylosis of the right wrist 
or hyperpronation of the right hand.

6.  The service-connected shell fragment wound scar near the 
area of the cervical spine is not visible; is asymptomatic 
and causes no functional impairment of the neck. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD from February 4, 1999 to March 19, 2003 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, 
Diagnostic Code 9411 (2005). 

2.  The criteria for an initial rating in excess of 50 
percent for PTSD from March 19, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.1, 4.3, 4.7, 4.27, 4.126, 4.130, Diagnostic Code 9411 
(2005). 

3.  The criteria for a rating greater than 10 percent for 
residuals of an injury to the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5215 (2005).

4.  The criteria for an initial (compensable) rating for 
scar, residuals of a shrapnel wound near the cervical spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence, dated in October 
2001 and January 2004, and in an October 2001 statement of 
the case, and a May 2005 supplemental statement of the case.  
In particular, the October 2001 and January 2004 letters 
informed the veteran that to substantiate his claims for 
higher initial evaluations, the evidence must show that his 
service-connected disabilities had increased in severity.  In 
the letters, the RO instructed the veteran that the evidence 
included a statement from a doctor, private or VA.  The 
letters advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including 
service/personnel medical records, VA out-patient treatment 
records and examination reports, or relevant records held by 
any government agencies.  The veteran was told that it was 
his responsibility to submit all records not in the 
possession of a Federal agency, which includes records in his 
possession.  Thus, the RO has satisfied the requirement to 
notify the claimant of which portion of the information and 
evidence, if any, was to be provided by the claimant and 
which portion, if any, would be obtained by VA on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

(Although the notices provided by the RO were generally not 
provided until after the RO adjudicated the appellant's claim 
in February 2000, this sequence of events does not amount to 
error on the part of the RO. Pelegrini v. Principi, supra. 
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to the RO's 
notifications suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.)  

Regarding VA's duty to assist, service medical and personnel 
records, extensive post-service VA treatment and examination 
reports, numerous statements, submitted from the veteran and 
his representative, and hearing testimony of the appellant 
are of record.  Taken together, the Board is persuaded that 
there is no reasonable possibility that further development 
would unearth any additional evidence helpful to the veteran.  
This is especially so given that the veteran testified in 
support of his claims before the undersigned Veterans Law 
Judge at the RO in Los Angeles, California in May 2002.  In 
addition, in August 2003, the Board remanded the veteran's 
claims to the RO for additional development.  Consequently, 
given the standard of the new regulation, the Board finds 
that VA did not have a duty to assist that was unmet.  

II.  Relevant Laws and Regulations

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2005).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.  Because the veteran has appealed from 
initial awards, consideration must be given to whether higher 
initial disability evaluations are warranted for any period 
of time since the awards of service connection.  In the 
instant case, as explained above, the Board's analysis with 
respect to the 30 percent award for PTSD is limited to the 
time period from February 4, 1999 to March 19, 2003.

In the process of evaluating a mental disorder, VA is 
required to consider a number of pertinent factors, such as 
the frequency, severity, and duration of a veteran's 
psychiatric symptoms.  See 38 C.F.R. § 4.126 (2005).  After 
consideration of these factors, and based on all the evidence 
of record that bears on occupational and social impairment, 
VA must assign a disability rating that most closely reflects 
the level of social and occupational impairment a veteran is 
experiencing.  See id.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  
38 C.F.R. § 4.40 (2005).  Inquiry must also be made as to 
weakened movement, excess fatigability, incoordination, and 
reduction of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45 (2005).  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or mal-aligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2005).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Id. Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).
The Board notes, however, that the Court has held that § 4.40 
does not require a separate rating for pain but rather 
provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

III.  Analysis

1.  PTSD

The veteran's service-connected PTSD was evaluated as 30 
percent disabling, from February 4, 1999 to March 19, 2003, 
and as 50 percent disabling from March 19, 2003 under 38 
C.F.R. § 4.130 (Diagnostic Code 9411) (2005).  Under these 
criteria, a 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

PTSD from February 4, 1999 to March 19, 2003

The veteran contends, in essence, that for the period from 
February 4, 1999 to March 19, 2003, his PTSD was more 
severely disabling than that reflected by the 30 percent 
evaluation due to symptoms such as sleep disturbance (i.e., 
difficulty falling and staying asleep), intrusive thoughts 
(i.e., distressing dreams two times a week), avoidance 
behavior (i.e., avoiding thoughts, feelings and conversations 
associated with traumatic events), memory loss, outbursts of 
anger, difficulty concentrating, an "erratic" appetite 
(i.e., not eating all day and then "stuffing" himself at 
night), depression, social isolation, and occupational 
impairment.  

Upon evaluation by VA in December 1999, the veteran reported 
having symptoms associated with his PTSD, which were 
consistent with those reported in the preceding paragraph.  
The veteran reported that he had been married to his spouse 
since 1972, that he had worked in sales for 20 years and that 
he had been self-employed since 1980.  He indicated that his 
mental symptoms had impacted his employment in that he made 
"reckless" decisions.  Upon mental status evaluation, the 
veteran was alert and cooperative.  He was of average 
grooming and hygiene (i.e., he was clean and neat, not dirty 
or disheveled).  He was pleasant and relaxed, not hostile or 
fearful.  He described his mood as being "upset."  However, 
he did not appear to be depressed, anxious or in any other 
way emotionally distressed.  His affect was constricted.  He 
denied having any suicidal or homicidal ideations or intent.  
His speech was fluent, and without pressure or retardation.  
There were no loose associations, tangentiality or 
circumstantiality.  He denied having any hallucinations, 
delusions, Schneiderian symptoms, or other psychotic 
symptoms.  

Upon mental status evaluation in December 1999, the veteran 
was oriented in all three spheres.  His recent memory was 
grossly intact.  In this regard, he recalled three of three 
objects at three minutes, and three of three objects at five 
minutes.  He named five of the past six presidents of the 
United States of America.  The veteran repeated seven numbers 
forward and four numbers backward.  His intelligence was 
about average.  He performed serial sevens well, without 
mistakes or a loss of concentration.  The veteran made 
abstract associations (i.e., when asked about the 
similarities between a dog and a cat, he stated that they 
were "domesticated animals.")  His judgment and insight 
were both fair to good.  There was no impairment of thought 
processes or communication, obsessive or ritualistic or 
inappropriate behaviors.  He related that his hobby was 
"messing with the computer."  The veteran reported that he 
had a couple of friends that he visited.  With regards to 
seeing and keeping in contact with relatives and family 
members,  the veteran reported, "I have started to, but it's 
been disturbing."  The veteran felt that he related "pretty 
good" with others.  He stated that he spent his day reading, 
working on the computer and watching television.  The 
examiner entered a diagnosis of chronic PTSD.  A Global 
Assessment of Functioning Score (GAF) of 67 was assigned. 

VA outpatient reports, dating from 1999 to 2002, reflect that 
the veteran continued to seek treatment for symptoms 
associated with his PTSD, namely sleep disturbance, 
hypervigilance, social isolation/marital difficulties (i.e., 
the veteran reported that he and his spouse slept in separate 
bedrooms), and thoughts of suicide but without a plan or 
intent.  These same reports also reflect the veteran was 
mildly depressed, that his speech was within normal limits, 
that he was alert and oriented in all spheres, that his 
thought processes were goal directed, and that he had good to 
fair insight and judgement.  (See VA outpatient reports, 
dated February 20, 2002, March 12, 2002 and April 29, 2002).  
When he was seen in August 2002, the examining physician 
noted that the veteran's PTSD symptoms had been aggravated by 
the stress of an upcoming surgery to his cervical spine (see 
VA outpatient report, dated August 19, 2002).

The Board finds, for reasons discussed below, that the 
veteran is not entitled to an initial evaluation greater than 
30 percent for his PTSD for the period from February 4, 1999 
to March 19, 2003.  The clinical evidence of record clearly 
demonstrated that the veteran had symptoms of sleep 
impairment, anxiety, flashbacks, nightmares, and depression 
that could be related to his PTSD.  While there is evidence 
that the veteran may have had some of the symptomatology 
needed for an increased evaluation of 50 percent under the 
new criteria, such as disturbances in mood and a constricted 
affect, private and VA clinical evidence of record do not 
reflect that the veteran demonstrated panic attacks more than 
once a week, impaired abstract thinking or circumstantial, 
circumlocutory, or stereotyped speech, or near-continuous 
depression affecting the ability to function independently.  
Furthermore, while the veteran was found to have had some 
impairment with his work and social relationships, the fact 
remains that he had maintained a relationship with his wife 
since 1972 and had been employed at the same job for an 
extended period.  These facts strongly suggest that he 
experienced no more than occasional decrease in work 
efficiency during this period.  Consequently, the Board finds 
that an initial evaluation in excess of 30 percent is not 
warranted for the service-connected PTSD effective from 
February 4, 1999 to March 19, 2003.  The GAF score of 67 
assigned by VA in December 1999, supports this conclusion.  
That score reflects "mild" impairment in social and 
occupational functioning, which is not commensurate with a 
higher degree of social and industrial impairment as required 
for the assignment of a 50 percent or higher disability 
evaluation.  Consequently, the Board finds that no more than 
a 30 percent rating is warranted for PTSD from February 4, 
1999 to March 19, 2003.

PTSD from March 19, 2003

During a March 2003 VA PTSD examination, the veteran again 
reported symptoms associated with his PTSD, which are 
consistent with those previously reported in this decision.  
The examiner noted that the veteran's psychosocial and 
functional status had markedly worsened since his previous 
examination.  In this regard, the examiner noted that the 
veteran's ability to maintain his business and to have normal 
social interactions were minimal and had markedly diminished.  
Upon mental status evaluation, the veteran was alert and 
oriented in all spheres.  He scored a 27 out of 30 on mini-
mental status examination.  His speech was slow and 
flattened.  His affect was restricted.  He had a depressed, 
anxious and vigilant mood.  He denied any acute suicidal or 
homicidal ideations.  His thought processes were somewhat 
vigilant and anxious, but were goal directed and non-
psychotic.  The examiner indicated that the veteran 
maintained personal self-care, but was otherwise quite 
impaired.  The veteran's energy and motivation were low, and 
his impulsivity was high (the veteran related that he was 
worried that if he left the house, he would hurt someone or 
"lose it out there.")  The examiner entered Axis I 
diagnoses of PTSD and major depressive disorder, severe with 
out psychotic features.  A GAF score of 45 was entered.  

During a November 2004 VA fee basis examination, the veteran 
reiterated his current PTSD symptoms, which are consistent 
with those previously noted in the decision herein.  He 
stated that he worked part-time as a delivery person and that 
he installed light fixtures (two hours a day a couple of 
times a week).  He related that he was socially isolated 
(i.e., only socialized with one friend in addition to his 
family).  The examiner noted that the veteran performed self-
care functioning (i.e., he performed chores, ran errands, 
drove a motor vehicle, and cooked).  The veteran related that 
he watched television, read computer magazines and could 
"put together" a computer.  

Upon mental status evaluation in November 2004, the veteran 
was dysphoric and his affect was moderately constricted.  He 
did not relate ideas or delusions of grandeur or 
persecutions.  His thought process was linear and goal 
directed without flight of ideas.  There was no evidence of 
any visual or auditory hallucinations or flashbacks.  He was 
alert and oriented in all spheres with intact registration of 
"flag, ball, tree."  The veteran's immediate memory with 
interruption was two out of three.  His concentration was 
grossly intact.  He performed serial threes from twenty 
accurately.  He spelled the world "WORLD" forwards 
correctly, but misspelled it backwards as "DLORW."  His 
recent and remote memory were largely intact as indicated in 
his ability to provide a psychiatric history.  The veteran 
appeared to have realistic plans of self care, but when asked 
what he would do with an addressed and stamped envelope, he 
stated that he did not know.  He gave the number of states in 
the United States as fifty and the capital of California as 
Sacramento.  He interpreted the proverb, "The grass is 
always greener on the other side" as " A change of scenery 
might be better."  He abstracted from the analog "How are 
an airplane and butterfly alike," stating that they both 
fly.  The examiner entered a diagnosis of PTSD.  A GAF score 
of 60 was recorded.  The examiner summarized that the veteran 
experienced PTSD symptoms such as nightmares, hypervigilance, 
a startled response, and poor concentration.  The examiner 
also noted that the veteran was able to "put together a 
computer," work part-time and had difficulty establishing 
social relationships (i.e., the veteran only socialized with 
one friend in addition to his family).  

Applying the foregoing criteria to the facts of the present 
case, the Board finds that the preponderance of the evidence 
is against an initial evaluation greater than 50 percent for 
service-connected PTSD from March 19, 2003.  In support of 
the foregoing conclusion, the Board notes that a review of 
the extensive VA medical evidence of record from March 19, 
2003 does not reflect that the veteran has symptomatology 
typical of a higher rating of 70 percent.  In this regard, 
although he has demonstrated suicidal ideation and impaired 
work and social impairment (i.e., sleeping in a separate 
bedroom from his spouse and socializing with one friend 
outside his family), he has not shown other symptomatology 
required by the 70 percent rating.  Further, the clinical 
evidence of record reflects that upon mental status 
evaluations by VA in March 2003 and November 2004, there was 
no evidence of neglect of personal appearance or hygiene, 
obsessional rituals which interfered with routine activities, 
illogical or obscure speech.  Indeed, upon evaluation in 
November 2004, the examiner specifically found the veteran to 
have the capacity to perform self-care functioning.  Those 
same examination reports also reflect that the veteran's 
thought process was linear and goal directed without flight 
of ideas.  While the veteran's speech was found to have been 
slow and flattened during the March 2003 VA examination, it 
was not found to have been obscure, illogical or irreverent.  
In any event, it is the criteria for the 50 percent rating 
that specifically refers to symptoms experienced by the 
veteran--problems such as disturbances of motivation and 
mood, impaired judgment, flattened affect, and difficulty in 
establishing and maintaining effective relationships, etc.  
As noted previously, despite the veteran's PTSD 
symptomatology, he has maintained self employment for many 
years.  Furthermore, although the veteran has demonstrated 
problems with social isolation, such problems have not 
resulted in deficiencies in most areas.  Indeed, he has 
maintained a relationship, albeit a somewhat tumultuous one, 
with his wife since 1972.  Consequently, the Board finds that 
his PTSD symptoms are best represented by the criteria for a 
50 percent rating, not those for the 70 percent rating for 
the period from March 19, 2003.  38 C.F.R. § 4.130 
(Diagnostic Code 9411) (2005).

2.  Right Wrist Disability

The veteran and his representative allege that the veteran's 
service-connected residuals of a right wrist injury are 
manifested by chronic pain and loss of motion which have 
become worse over time, thereby entitling the veteran to a 
higher rating.  
Historically, by a February 2000 rating action, the RO 
granted service connection for a residuals of a right wrist 
injury and assigned an initial 10 percent evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5215.  
(Parenthetically, the Board notes that by a November 2004 
rating action, the RO granted service connection for muscle 
atrophy of the dorsal aspect of the right hand, which the RO 
determined was associated with the service-connected 
residuals of a right wrist injury.  The RO assigned an 
initial 20 percent evaluation pursuant to 38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (2005)  In other words, some of the 
impairment of the right hand and wrist is separately 
evaluated.)  

The veteran's right wrist disability has been assigned a 
maximum evaluation of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, which evaluates limitation of the 
wrist.  Under that code, a maximum evaluation of 10 percent 
is assigned for limitation of motion of the wrist for either 
the major or minor hand with dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm.  
Id.

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  .  Normal 
ulnar deviation of the wrist is from 0 to 45 degrees, and 
normal radial deviation is from 0 to 20 degrees.  See 38 
C.F.R. § 4.71, Plate I

The Board notes that there are several other diagnostic codes 
potentially applicable to disabilities of the wrist.  
Malunion or nonunion of the radius or ulna may result in the 
award of ratings greater than 10 percent, depending on the 
alignment, amount of bone loss, or location of nonunion.  38 
C.F.R. § 4.71a, Diagnostic Codes 5210, 5211, 5212 (2005).  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2005), 
limitation of pronation of the dominant extremity where 
motion is lost beyond the last quarter of arc (hand does not 
approach full pronation), or where motion is lost beyond 
middle of arc, warrants 20 and 30 percent evaluations, 
respectively.  Loss of supination and pronation of the 
dominant extremity with hand fixed near the middle of the arc 
or moderate pronation warrants a 20 percent evaluation.  
Where evidence of a dominant hand fixed in full pronation or 
fixed in supination or hyperpronation warrants 30 and 40 
percent evaluations, respectively.  Id.  In all wrist 
injuries, multiple impaired finger movements due to tendon 
tie-up, or muscle or nerve injury, are to be separately rated 
and combined, with the combined rating not to exceed the 
rating for loss of use of the hand.  38 C.F.R. § 4.71a, Note 
following Diagnostic Code 5213.

Normal forearm range of motion is from zero degrees to 80 
degrees and forearm supination is from zero degrees to 85 
degrees.  38 C.F.R. § 4.71, Plate I.

Alternatively, a 30 percent rating is warranted for ankylosis 
of the major wrist that is favorable in 20 degrees to 30 
degrees dorsiflexion. 38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2005).

The veteran maintains that his service-connected right wrist 
injury is more severely disabling than that reflected by the 
current 10 percent evaluation because of such symptoms as 
severe pain, tenderness, fatigue, weakness and limitation of 
motion of the right wrist.  He maintains that during a flare-
up, the right wrist pain increased to 10 out of 10, with ten 
being the most severe.  The veteran contends that his right 
wrist pain has interfered with his ability to lift and shelve 
heavy items at his job because of loss of strength, range of 
motion and pain in the right wrist.  He maintains that 
certain activities, such as operating a motor vehicle, 
aggravate his right wrist pain.

Numerous VA outpatient and examination reports, dating from 
1999 to 2004, are of record.  A December 1999 VA orthopedic 
examination report reflects that he veteran is right-handed.  
The veteran complained of symptoms associated with his right 
wrist, which are consistent with those previously reported in 
this decision.  Upon examination of the right hand, handgrip 
was 4+/5, as compared to 5+/5 on the left hand.  There was 
local tenderness associated with fatigue, pain and weakness. 
There was crackling with extension and flexion of the right 
wrist along with local tenderness with diminution of range of 
motions.  Dorsiflexion of the right wrist was to 60/70 
degrees, and with pain it was to 55/70 degrees.  Palmar 
flexion of the right wrist was to 75/80 degrees.  Radial 
deviation of the right wrist was to 15/20 degrees.  Ulnar 
deviation was to 85/90 degrees of the right wrist.  Upon 
neurological examination, there was no motor function 
abnormality of the upper extremities.  Reflexes of the biceps 
and triceps were 2+.  X-rays of the right wrist revealed no 
evidence of recent fractures or dislocation, but there 
appeared to be a healed fracture of the radial styloid.  The 
examiner entered a diagnosis of healed radial styloid 
fracture of the right wrist.  The examiner concluded that the 
veteran had difficulty handling with the right wrist because 
of pain, fatigue, and lack of endurance of the right wrist. 

VA X-rays of the right wrist, performed in December 2001, 
revealed no evidence of any acute right wrist injury, 
nonunion fractures of the scaphoid and ulnar styloid and 
osteoarthritic changes at the radiocarpal joints.  When seen 
in the VA outpatient clinic in February 2002, the veteran was 
tender to palpation of the scaphoid and radial styloid and 
the volar aspect of the scaphoid.  Extension and flexion of 
the right wrist were to 35 and 15 degrees, respectively.  
There was full pronation and supination of the right wrist.  
The right wrist was neurovascularly intact.  There was 
swelling over the dorsal wrist capsule.  X-rays of the right 
wrist revealed scapholunate advanced collapse with 
involvement of the radioscaphoid fossa and proximal migration 
of the capitate.  The examiner offered the veteran a surgical 
option with respect to the right wrist which included 
proximal row carpectomy versus a four-corner fusion (partial 
fusion).  X-rays of the right wrist, performed in April 2003, 
showed degenerative changes and old ununited fractures of the 
navicular and ulnar styloid. 

An April 2003 VA orthopedic examination report reflects that 
the veteran reported symptoms with respect to his service-
connected right wrist, which are consistent with those 
previously reported in this decision.  The examiner noted 
that the veteran had declined surgery on his right wrist 
because he was right-handed.  The veteran related that he had 
not worked in the previous seven weeks because of pain 
associated with his right wrist.  Upon evaluation, there was 
no erythema or increase in warmth or edema in the wrists, 
fingers or hands.  There were no deformities of the wrists or 
hands.  The veteran had slight muscle atrophy in the dorsal 
right hand over the web space of the thumb and index fingers.  
There was also atrophy in the hypothenar region of the hand.  
There was tenderness to palpation along the base of the right 
thumb, radius, ulna, and along the carpal metacarpal bones of 
the right wrist and hand.  Range of motion of the right wrist 
was the following: dorsiflexion to 50 to 60 degrees; volar 
flexion to 25 to 30 degrees; radial deviation to 5 to 10 
degrees; and ulnar deviation to 30 to 35 degrees.  The right 
thumb opposed to the head of the fifth metacarpal.  All 
digits touched the medial palmer crease.  There was muscle 
weakness in the right wrist, fingers, and thumb as compared 
to the left wrist.  The veteran had decreased sensation to 
light touch and pinprick in a glove-like distribution in the 
right hand.  There was no asymmetry or decrease in radial 
pulses.  Capillary refill was intact.  Testing and maneuvers 
were all negative (i.e,. Allen and Phalen's tests, 
Finkelstein's maneuver, and Tinsel's sign). 

X-rays of the right wrist, performed by VA in April 2003, 
revealed degenerative changes of the radiocarpal joint. Old 
ununited fractures of the navicular and ulnar styloid.  The 
VA examiner in April 2003 entered a diagnosis of status-post 
service-connected injury to the right wrist with degenerative 
changes of the radiocarpal joint and old ununited fractures 
of the navicular and ulnar styloid.  The examiner concluded 
that the veteran had a 100 percent increase in 
disability/impairment during flare-ups of right wrist (and 
neck) pain.  The examiner anticipated early/easy fatigability 
because of muscular atrophy in his right hand (and posterior 
neck).  The examiner noted that the veteran had not worked in 
the previous seven weeks because of his neck and right wrist 
pain with loss of strength and range of motion. 

In an April 2003 letter, a VA physician indicated that the 
veteran had been seen at the neurosurgery clinic, and that he 
had been advised not to engage in any heavy lifting (i.e., 
lifting more than fifteen pounds) or exertion for the next 
two months. 

In an April 2004 letter, a VA physician indicated that the 
veteran had a medical history of chronic right wrist pains 
secondary to a fracture of the navicular and ulnar styloid 
process in addition to severe degenerative disease of the 
radiocarpal bones.  The examiner concluded that because of 
the veteran's severe limitation of motion of his right wrist 
in addition to his left arm and hand weakness, he had 
significant difficulty working.  

During a November 2004 VA fee basis examination, the veteran 
reported that he was not working, primarily because of pain 
associated with his cervical spine (The Board notes that 
during a November 2004 VA PTSD examination, the veteran 
reported working part-time as a "deliverer" and installing 
light fixtures).  An examination of the right wrist in 
November 2004 revealed evidence of limited and painful 
motion.  There was no evidence of heat, redness, swelling, 
effusion, drainage abnormal movements, instability, or 
weakness.  Range of motion of the right wrist was the 
following: dorsiflexion to 45 degrees; palmar flexion to 40 
degrees; and radial and ulnar deviation to 15 and 20 degrees, 
respectively.  The examiner noted that while range of motion 
of the right wrist was limited by pain, lack of endurance and 
fatigue with pain, it was not limited by weakness or 
incoordination.  X-rays of the right wrist showed an old 
fracture of the navicular along with minimal post-traumatic 
arthritic changes of the radiocarpal joint and old ulnar 
styloid avulsion.  The examiner entered a diagnosis of 
status-post fracture of the right wrist.  The examiner 
recommended that the veteran avoid heavy lifting, carrying, 
pushing or pulling.  

The Board finds that the preponderance of the evidence is 
against the grant of an initial evaluation in excess of 10 
percent for residuals of a right wrist injury.  As noted 
previously, the current 10 percent evaluation assigned to the 
right wrist disability is the highest rating assignable under 
the rating criteria for limitation of motion of the wrist 
under Diagnostic Code 5215.  In addition, as there is no 
evidence of hyperpronation of the right hand or ankylosis of 
the right wrist, higher evaluations under either Diagnostic 
Code 5213 or 5214 are not warranted.  

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, supra; however, the analysis in 
DeLuca does not assist the veteran, as he is receiving the 
maximum disability evaluation for limitation of motion of the 
wrist. See Johnston v. Brown, 10 Vet. App. at 85 (remand 
improper for the Board to consider functional loss due to 
pain because appellant was in receipt of maximum evaluation 
for limitation of function of the wrist).  In any event, 
during a November 2004 VA fee basis examination, the examiner 
noted that while the veteran's range of motion of the right 
wrist was limited by pain, lack of endurance and fatigue with 
pain, it was not limited by weakness or incoordination.  In 
addition, despite the veteran's complaints that his right 
wrist interfered with his employment, he was still employed 
part-time making deliveries and installing light fixtures 
(see November 2004 VA fee basis PTSD examination). 

Lastly, the Board notes that upon recent examination by VA in 
April 2003 and November 2004, there was no indication of any 
malunion, nonunion, bad alignment, deformity or loss of bone 
substance of the right wrist.  In this regard, X-rays of the 
right wrist, performed by VA in December 1999, revealed a 
healed radial styloid.  In addition, the April 2003 VA 
examiner specifically indicated that there were no 
deformities of the wrists or hands.  Thus, an initial rating 
higher than 10 percent under Diagnostic Code 5210, 5211 or 
5212, is consequently not warranted.


3.  Shell Fragment Wound Scar-Neck

The Board notes that by a February 2000 rating action, the RO 
granted service connection for scar, residuals of shrapnel 
wound close to the cervical spine.  The RO assigned an 
initial noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).  (Parenthetically, the 
Board notes that by an April 2005 rating action, the RO 
granted service connection for scars to the cervical spine, 
disfiguring and non disfiguring, post surgery.  The RO 
assigned an initial evaluation of 10 percent effective 
February 15, 2003).  The RO's February 2000 decision was 
based, in part, on service medical records, reflecting that 
in October 1966, the veteran sustained fragment wounds of the 
left posterior neck without artery or nerve involvement from 
hostile mine fragments while on a search and destroy mission 
near Phuoc Vinh, Republic of Vietnam.  An August 1968 
separation report reflects that the veteran's skin and spine 
were found to have been "normal."  In the notes section of 
the report, the examiner recorded that the veteran had "GSW 
NECK MAIN FRAG."  The RO also based their February 2000 
determination on a December 1999 VA examination report 
reflecting that the veteran gave a history of being hit with 
shrapnel in the neck area in 1966 by hostile fire, despite 
the absence of any scar or abnormality of the skin upon 
clinical examination.

The rating criteria for evaluating disabilities of the skin 
were revised, effective August 30, 2002.  In a May 2005 
supplemental statement of the case, the RO considered both 
the old and new regulations in making its determination with 
respect to the instant claim.  The Board finds that its 
consideration of both the new and old criteria is therefore 
not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the criteria in effect prior to August 30, 2002, a 10 
percent rating is assigned for superficial scars that are 
poorly nourished, with repeated ulceration, or that are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, 
Diagnostic Codes 7803, 7804 (2002).  Scars may also be rated 
based on the limitation of function of the part affected. 38 
C.F.R. § 4.118, Diagnostic Code 7805 (2002).

In addition, under Diagnostic Code 7800 (2002), a 
noncompensable rating is warranted for slightly disfiguring 
scars of the head, face, or neck.  A 10 percent evaluation is 
warranted if the disfigurement is moderate.  Severe 
disfigurement, especially if producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, warrants a 30 
percent evaluation.  Disfiguring scars warrant a 50 percent 
evaluation if there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  A note following Diagnostic Code 
7800 provides that the 10 percent rating may be increased to 
30 percent, the 30 percent to 50 percent and the 50 percent 
to 80 percent if in addition to tissue loss and 
cicatrization, there is marked discoloration, color contrast, 
or the like.  The most repugnant, disfiguring conditions, 
including scars and diseases of the skin, may be submitted 
with several unretouched photographs for rating by central 
office.  Id.

Under the criteria which became effective August 30, 2002, 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4)  The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).
Moreover, under the criteria which became effective August 
30, 2002, a 10 percent evaluation is authorized for 
superficial, unstable scars. 38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2005).  A note following this diagnostic code 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.  
In addition, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).  Notes following 
Diagnostic Codes 7803 and 7804 provide that a superficial 
scar is one not associated with underlying soft tissue 
damage.

In addition, the revised rating criteria continue to provide 
that other scars may be rated on the basis of limitation of 
function of the affected part. 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2005).

After a review of the extensive medical evidence of record, 
the Board finds that an initial (compensable) evaluation for 
service-connected residuals, scar shrapnel wound close to the 
neck is not warranted.  In reaching the foregoing conclusion, 
the Board notes that there is no objective evidence that the 
veteran has a shell fragment wound scar near the cervical 
spine that is poorly nourished, unstable, or has repeated 
ulceration, and no evidence of pain related to the scar.  
Indeed, upon examination by VA in April 2003, the examiner 
specifically indicated that there was no visible scar from 
his in-service shrapnel wound.  In this regard, VA 
examination reports, dated in April 2003 and November 2004, 
pertinently reflect that the veteran had two scars associated 
with two separate surgeries on his cervical spine, which were 
performed by VA in February and June 2003 (see VA 
hospitalization reports, dated in February and June 2003), 
and these are separately evaluated via compensable 
evaluations.  However, with respect to the only scar disorder 
currently before the Board on appeal, scar,  residuals 
shrapnel wound close to the neck, the evidence clearly 
demonstrates that a compensable rating is not warranted, 
under Diagnostic Codes 7800, 7803, 7804, or 7805, under 
either the rating criteria in effect prior to or from August 
30, 2002.


IV.  Conclusion

As the preponderance of the evidence is against the instant 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By application of the rating criteria, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims.  This is so throughout the pendency of the veteran's 
claims or in other words, since the time that the original 
schedular ratings were granted.  Fenderson, supra.

Finally, in evaluating these claims, the Board notes that 
there is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2005).  Indeed, despite the 
pain associated with the veteran's service-connected 
disabilities, he has continued part-time employment making 
deliveries and installing light fixtures (see November 2004 
VA fee basis PTSD examination report).  Therefore, the Board 
will not consider the question of entitlement to 
extraschedular evaluations with respect to the instant claims 
on appeal.


ORDER

An initial evaluation higher than 30 percent from February 4, 
1999 to March 19, 2003 for PTSD is denied.

An initial evaluation higher than 50 percent from March 19, 
2003 for PTSD is denied. 

An initial evaluation higher than 10 percent for residuals of 
a right wrist injury is denied. 

An initial (compensable) evaluation for shell fragment wound 
scar, near the cervical spine is denied. 


REMAND

In an August 2003 remand, the Board determined that the 
clinical evidence of record and the veteran's May 2002 
testimony before the undersigned raised the issue of 
entitlement to service connection for cervical disc 
pathology, status-post surgery, which the Board found to be 
inextricably intertwined with the issue of entitlement to a 
higher rating for scar, residuals of shrapnel wound near the 
cervical spine whether as a separately ratable disorder or as 
part and parcel of the already service-connected disorder, 
and referred the claim to the RO.  Thereafter, by a February 
2004 rating action, the RO granted service connection for 
trauma to the cervical spine with post-operative cervical 
laminectomy as secondary to service-connected scar, residuals 
of a shrapnel wound near the cervical spine.  The RO granted 
a temporary total rating under 38 C.F.R. § 4.30 (2003) 
("paragraph 30"), from February 14, 2003 to January 4, 2004, 
and a noncompensable evaluation thereafter.  

By an April 2005 rating action, the RO determined that clear 
and unmistakable error had been committed in the February 
2000 rating decision.  Thereafter, the RO assigned a 20 
percent evaluation to service-connected post-operative 
cervical laminectomy, effective from February 4, 1999, the 
date of the veteran's original claim.  The RO reiterated that 
a temporary total rating had been assigned from February 14, 
2003 to January 4, 2004, and a 20 percent evaluation 
thereafter.  Service connection was also established for a 
disorder characterized as "scars to the cervical spine, 
disfiguring and nondisfiguring, post-surgery," rated as 10 
percent disabling.  The veteran was informed of the RO's 
decision in June 2005.  

In an October 2005 written argument to the RO, the veteran's 
representative argued that the veteran's service-connected 
"shrapnel wound of the cervical spine" should be assigned 
an evaluation greater than 20 percent.  It appears likely to 
the Board that the representative may have confused which 
cervical scar disorder is currently on appeal.  This is 
somewhat understandable since, as reflected above, service 
connection is now in effect for a number of cervical spine 
scars, evaluated separately.  However, in order to afford the 
veteran every administrative consideration, the Board will 
construe this argument as constituting a timely filed notice 
of disagreement (NOD) with the RO's April 2005 assignment of 
a 20 percent evaluation for the disorder characterized as 
trauma to the cervical spine with post-operative cervical 
laminectomy as secondary to service-connected scar, residuals 
of a shrapnel wound near the cervical spine.  See 38 C.F.R. 
§§ 20.201, 20.302(a) (2005).  Therefore, the Board remands 
the matter for issuance of a statement of the case (SOC) 
addressing this issue and the opportunity for the veteran to 
perfect his appeal, if he so desires.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

The RO should issue a statement of the 
case pertaining to the issue of 
entitlement to an initial rating greater 
than 20 percent for service-connected 
trauma to the cervical spine with post-
operative cervical laminectomy secondary 
to service-connected scar, residuals of a 
shrapnel wound near the cervical spine.  
If, and only if, the veteran files a 
timely substantive appeal, the issue 
should be certified on appeal to the 
Board.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_____________________________________________
NANCY R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


